El Juez Peesidente Sr. Hernandez,
emitió la opinión del tribunal.
Dueño el municipio de O aguas por título de donación, de un predio de terreno de 81 cuerdas, radicado en dicha po-blación, entre otras segregaciones hizo la de un solar de 389.94 metros cuadrados de superficie, para que se inscri-biera como finca independiente, prestando su consentimiento y concediendo permiso a Eamón Sotomayor para que edifi-cara en dicho solar una casa terrera, de maderas, techada de zinc y tejas de barro, según así se consigna en certifica-ción expedida a 10 de abril de 1919 por el secretario municipal de Caguas.
La expresada certificación fué presentada para su ins-cripción en el Registro de la Propiedad de Caguas y se ve-rificó con el defecto subsanable de no expresarse la fecha del acuerdo celebrado por el concejo municipal para la con-cesión del solar, según nota del registrador de 16 de ju-lio, 1919.
La anterior nota está sometida a nuestra consideración a virtud de recurso gubernativo contra ella interpuesto por Eamón Sotomayor para obtener su revocación en cuanto al defecto subsanable apuntado.
En la certificación se expresa que la concesión del solar fué ratificada por la ley aprobada en 7 de marzo de 1912. Dicha ley, que comenzó a regir en la fecha de su aprobación, establece en su sección 1ª. que el concejo municipal de cual-quier municipio queda autorizado para conceder, a petición, el aprovechamiento de cualquier solar de su pertenencia que esté situado en la zona urbana siempre que sea para cons-truir edificaciones sobre ellos, debiendo los concejos munici-pales especificar en las concesiones los derechos respectivos del cedente y del cesionario o sus sucesores respecto a pro-piedad de los edificios, su reconstrucción en los casos en que fueron destruidos o deteriorados y cuanto no se opusiere a *858lo preceptuado en la ley; y en su sección 4ª. establece que toda cesión de uso de solares lieclia por cualquier municipio a personas particulares, corporaciones o asociaciones, hasta la fecha de la aprobación de la ley y que se haya otorgado con el fin de estimular la construcción de edificios y el desa-' rrollo urbano, se declara válida siempre que el concesiona-rio haya llenado debidamente las condiciones de la concesión y pagare la contribución sobre la propiedad que en lo su-cesivo se impusiere, siendo el concejo municipal el tínico juez competente para resolver si un concesionario ha cumplido o no con las condiciones de la concesión.
Como se vó, las concesiones de solares se rigen por re-gias distintas según se otorgan o no antes de la fecha de la ley sobre la materia que comenzó a regir en 7 de marzo de 1912, y es indispensable para la aplicación adecuada de la ley conocer la fecha en que se hizo la concesión. Aunque de la certificación parece desprenderse que la concesión fue he-cha antes del 7 de marzo de 1912, puesto que el secretario municipal de Caguas expresa que tal concesión fue ratificada por la ley aprobada en esa fecha; sin embargo, esa apre-ciación del secretario carece de eficacia legal pues sus fun-ciones deben limitarse a certificar sobre hechos, no siendo de su incumbencia el establecimiento de una conclusión legal como la de que la concesión fue ratificada por la mencionada ley. Esa función era privativa del Concejo Municipal de Caguas.'
Por las razones expuestas es de confirmarse la nota recurrida.

Confirmada la. nota recurrida.

Jueces concurrentes: Sres. Asociados del Toro y Áldrey.
Los Jueces Asociados Sres. Wolf y Hutchison no toma-ron participación en la resolución de este caso.